Citation Nr: 1730971	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition manifested by a cardiac murmur, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 1966, including service in Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2010 and January 2017, the Board remanded for further evidentiary development. 

In addressing the scope of the claim on appeal, the Board notes that a July 2015 Statement of the Case denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not perfect an appeal of this decision.  As the Veteran filed more than one claim of entitlement to service connection for a cardiac condition, and limited his appeal to the issue currently before the Board, the Board will limit its analysis in the decision below to the issue captioned above.


FINDINGS OF FACT

1.  The Veteran's mitral valve prolapse (manifested by a cardiac murmur) is congenital in nature.

2.  Clear and unmistakable evidence shows that the Veteran's preexisting heart condition, mitral valve prolapse manifested by cardiac murmur, was not aggravated by service.

3.  The Veteran's mitral valve prolapse (manifested by a cardiac murmur) was not caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a heart condition manifested by a cardiac murmur are not met.  38 U.S.C.S. §§ 1110, 1111, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.310 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, the RO provided notice in a March 2007 letter.  In December 2010, the Board found that the Veteran should be provided with updated notice for direct and secondary service connection, the RO provided that notice in January 2012.  Hence, the Board finds the duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied.  In that regard, service treatment records (STRs), post-service VA treatment records, private treatment records, and a VA DBQ (disability benefits questionnaire) examination report has been associated with the claims file.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA afforded the Veteran a VA DBQ examination in March 2017.  The Board finds that the examination and relevant opinions detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the opinions from the examiner and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met.

The Board also notes that the actions requested in the December 2010 and January 2017 remands have been undertaken.  In December 2010, the Board remanded, in part, to provide the Veteran updated notice for direct and secondary serice connection and to obtain VA and private treatment records.  The AOJ provided the updated notice in January 2012 and obtained VA and private treatment records.  Regarding the January 2017 remand, the AOJ provided the Veteran a VA DBQ examination and obtained etiological opinions.  The Board finds that there has been substantial compliance with all prior remand instructions and that no further action is necessary.  See D'aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service connection for a heart condition manifested by a cardiac murmur, to include as secondary to service-connected diabetes mellitus

The Veteran is seeking service connection for a heart condition which he asserts was caused by service.  In the alternative, he asserts that his heart murmur was caused or aggravated by his service-connected diabetes mellitus. 

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Further, service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

When there is an indication that a disorder for which the Veteran seeks service connection preexisted service, the presumption of soundness must be addressed.  The presumption of soundness provides that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorder noted at entrance into service, or where clear and unmistakable evidence demonstrated that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.S § 1111; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 C.F.R. § 3.304(b).

In this case, a heart condition was not noted on the Veteran's September 1962 enlistment examination.  Physical examination was negative for findings of any heart problems, including thrust, size, rhythm, and sounds.  As such, the Board finds that the presumption of soundness is applicable.
In order to rebut the presumption of soundness, VA must prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  Here, the Board finds that there is such clear and unmistakable evidence.

As mentioned above, in January 2017, the Board remanded, in part, to afford the Veteran a VA examination.  The Board acknowledged that the RO granted service connection for diabetes mellitus on a presumptive basis and an April 2006 private echocardiogram revealed a diagnosis of a heart condition.  The Board found that the Veteran had not been afforded a VA examination to assess the etiology of his heart murmur and whether it was caused or aggravated by his service-connected diabetes mellitus; hence, the Board found that a VA examination was necessary.  The January 2017 remand requested an etiological opinion as to whether the Veteran's diagnosed heart murmur was due to or permanently aggravated by the Veteran's service, and as to whether the Veteran's diagnosed heart murmur was caused or aggravated by the Veteran's service-connected diabetes mellitus.

The Veteran was afforded a VA DBQ examination in March 2017.  The DBQ examiner diagnosed the Veteran with hypertensive heart disease and status post mitral valve annuloplasty for his mitral valve prolapse (MVP).  The Veteran's heart murmur was first noted in 2006 and diagnosed as related to his MVP.  In February 2015, the Veteran underwent a ring annuloplasty.  On examination, the DBQ examiner noted that the Veteran had a systolic murmur.  

In addressing whether the Veteran's heart murmur preexisted his entrance into service, the DBQ examiner opined that the condition was congenital in nature and thus preexisted service.  In determining that the condition was congenital, the examiner reasoned that the Veteran did not have any other conditions that would cause the development of a mitral valve prolapse.  As such, the MVP was idiopathic in nature.  The Board finds that there is no evidence of record that rebuts this determination.  

Having determined that the MVP and associated murmur clearly and unmistakably existed prior to the Veteran's entrance into service, the next question before the Board is whether the condition was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness.  In this regard, the March 2017 DBQ examiner opined that there was nothing in the record to support a finding of aggravation beyond natural progression in service, including of any condition that might have aggravated his MVP while in service.  In support of this finding, the examiner considered significant that the Veteran's MVP and heart murmur were not detected until after his separation from service, supporting a conclusion that there was no worsening in service.  As this negative opinion provided by the DBQ examiner considered all relevant facts and was supported by an adequate rationale, it is afforded substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Based on the foregoing, the Board finds that the Veteran's heart murmur clearly and unmistakably preexisted his entrance into service and clearly and unmistakably was not aggravated by service.  Therefore, there is affirmative evidence to rebut the presumption of soundness.  Thus, the presumption of soundness does not attach and the Veteran is not entitled to service connection on a direct basis.

However, service connection may be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

As previously determined, the Veteran's current heart condition is found to have preexisted his military service.  Thus, with regard to the claim for secondary service connection, the question before the Board is whether the heart condition was caused or aggravated by his service-connected diabetes mellitus, as the Veteran contends.

Here, there is no evidence supporting either that the Veteran's heart condition was caused or aggravated by his service-connected diabetes mellitus.

As mentioned above, the Veteran underwent VA DBQ examination in March 2017.  In the associated report of examination, the examiner opined that the heart condition was less likely than not caused or aggravated by diabetes mellitus.  The DBQ examiner explained that the Veteran's heart murmur was due to his MVP and, based on current peer-reviewed medical literature, diabetes mellitus was not known to cause or aggravate MVP.  

The Board acknowledges that, in addition to the negative etiological opinions discussed above, the evidence includes the Veteran's lay statements asserting a positive relationship between his current heart murmur and his active service, including his service-connected diabetes mellitus.  However, as explained below, such evidence when viewed in the context of the record as whole, is given no probative value or is outweighed by the DBQ examiner's negative opinions, and it does not create relative equipoise such that service connection for a heart condition, to include as secondary to service-connected diabetes mellitus is warranted.

Notably, the Veteran is not competent to provide a medical opinion regarding the relationship of his heart murmur to his service-connected diabetes mellitus as he lacks the requisite medical training.  As such, the lay assertions that the Veteran's heart condition was related to his diabetes mellitus are assigned no probative weight.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In summary, the competent and credible evidence of record supports a finding that the Veteran's heart condition preexisted service, was not aggravated by service, and was not caused or aggravated by his service-connected diabetes mellitus.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a heart condition manifested by a cardiac murmur, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


